DETAILED ACTION
1.	The communication is in response to the application received 10/10/2019, wherein claims 1-20 are pending and are examined as follow.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements (IDS) were submitted on 07/23/2020, 09/08/2020, 01/11/2021, 02/17/2021, and 06/17/2022. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
4.	The disclosure is objected to because of the following informalities: it is unclear what is meant by the phrase “less free” in ¶0004. Please clarify.  
Appropriate correction is required.

Claim Objections
5.	Claim 1 is objected to because of the following informalities:  the term “angle sensitive filter” is vaguely defined as claimed. Recommend adding further limitation to narrow down the meaning of said term in the context of the biosensor. Appropriate correction is required.
6.	Claim 1 is further objected to because of the following informalities:  the term “immobilization layer” is vaguely defined as claimed. Recommend adding further limitation to narrow down the meaning of said term in the context of the biosensor. Appropriate correction is required.
7.	Claim 2 is objected to because of the following informalities:  the limitation “and wherein the first portion enters the angle-sensitive filter 4at a first incident angle, the second portion enters the angle-sensitive 5filter at a second incident angle” (emphasis added) is unclear as to what the incident angles are relative to.  Recommend as per ¶0083 of the specification to show the incident angle is an angle between the incident light and the normal line of the angle sensitive filter. Appropriate correction is required.
8.	Claim 7 is objected to because of the following informalities:  the term “aperture structure” is vaguely defined as claimed. Recommend adding further limitation to narrow down the meaning of said term in the context of the biosensor. Appropriate correction is required.
9.	Claim 16 is objected to because of the following informalities:  the phrase “Pass or No” appears as though it should read “Pass or No Pass” or something equivalent.  If this is correctly understood, it is recommended to make this change. Appropriate correction is required.
10.	Claim 17 is objected to because of the following informalities:  the phrase “Pass or No” appears as though it should read “Pass or No Pass” or something equivalent.  If this is correctly understood, it is recommended to make this change. Appropriate correction is required.
11.	Claims 12, 15, and 18 are objected to because of the following informalities:  the phrases “first portion”, “second portion” and “third portion” of light are not clearly defined in the claims nor in claim 1 on which they depend.  Please define these phrases as they appear in claim 2 to explicitly show what these light portions mean. Appropriate correction is required.
12.	Claim 19 is objected to for the same reason as claim 16 above. Appropriate correction is required.

Claim Rejections - 35 USC § 112
13.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 18 recite the limitation "the first portion" and “the second portion” of the light.  There is insufficient antecedent basis for this limitation in the claims since claim 1 on which these claims depend do not refer to "a first portion" and “a second portion”. As such, it is unclear as to what these portions of light refer to. 


Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7, 9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schienle et al. US 2004/0234417 A1, in view of Ockenfuss US 2018/0335554 A1, hereinafter referred to as Schienle and Ockenfuss, respectively.
Regarding claim 1  Schienle discloses “A biosensor, comprising:  2a substrate [abstract teaches a substrate of a fluorescence biosensor chip. See 201 of Fig. 2];  3a first photodiode and a second photodiode disposed in the substrate and 4defining a first pixel and a second pixel, respectively [See detection devices 202 in Fig. 2, with each being formed as a photodiode for detecting incident light (¶0091)], wherein the first 5pixel and the second pixel receive a light [same as above];  6an angle-sensitive filter disposed on the substrate [Abstract. An optical filter layer (203 Fig. 2) is arranged on the substrate. This can be a dielectric interference filter (Fig. 4, ¶0083 and ¶0119-0120) which is consistent with ¶0057 of the filed specification, i.e. the angle sensitive filter 108 can be a dielectric interference filter.  For explicit reference to ‘angle sensitive filter, see Ockenfuss below]; and  7an immobilization layer disposed on the angle-sensitive filter.”  [See abstract where an immobilization layer is arranged on the optical filter layer and immobilizes capture molecules. See 204 of Fig. 2] Although Schienle’s dielectric interference filter can be construed as an angle sensitive filter to facilitate detecting biomolecules (e.g. Fig. 2), Okenfuss from the same or similar field of endeavor is brought in to more explicitly illustrate the angle sensitivity of an optical filter based on alternating layers of dielectric material.  [See Fig. 1B where optical filter 130 is disposed on a substrate 120 of a sensor element array 140. Optical filter 130 can be an all-dielectric type filter which is known to exhibit an angle shift at increasing angles of incidence or can be mixed with metal layers to facilitate reducing the angle shift (¶0015-0016); hence, said filter is angle sensitive (e.g. Figs. 7E and 7F)]  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluorescence biosensor chip arrangement disclosed by Schienle to add the teachings of Ockenfuss as above to provide an optical filter for a sensor element (e.g. Fig. 1C) having alternating dielectric layers and metal layers that allows for filtering light with a reduced angle shift thereby improving transmissivity relative to an all-dielectric filter or LAS ITF filter (¶0061). 
1Regarding claim 2, Schienle and Ockenfuss teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. However, Schienle does not further disclose the limitation of claim 2. Ockenfuss on the other hand from the same or similar field of endeavor discloses “wherein the first pixel receives a first 2portion of the light and the second pixel receives a second portion of 3the light, and wherein the first portion enters the angle-sensitive filter 4at a first incident angle, the second portion enters the angle-sensitive 5filter at a second incident angle, and the first incident angle is smaller 6than the second incident angle.”  
[See Fig. 1B, where light signals at different angles of incidence (AOI) to optical filter 130 (e.g. 150-1 and 150-2) are received by different sensor elements (construed as pixels). As shown, one AOI is less than the other AOI]  The motivation for combining Schienle and Ockenfuss has been discussed in connection with claim 1, above. 
1Regarding claim 4, Schienle and Ockenfuss teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Schienle further discloses “further comprising an excitation light 2rejection filter disposed on the angle-sensitive filter.”  [¶0121-0122 show the dielectric interference filter is suitable for suppressing the excitation light of broadband sources.]
1Regarding claim 5, Schienle and Ockenfuss teach all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim.  Although Schienle teaches a dielectric interference filter (see claim 4 above), Schienle does not show it has a metal layer, i.e. “wherein the excitation light rejection 2filter is a dielectric interference filter with a metal layer.” Ockenfuss on the other hand from the same or similar field of endeavor discloses the foregoing limitation. [Ockenfuss discloses a mixed dielectric/metal filter of alternating dielectric layers sandwiching a portion of dielectric layers and metal layers (e.g. ¶0004-0005 and 0017). Also see Figs. 4A-4C showing diagrams of characteristics of the mixed dielectric/metal optical filter. Further support is also noted in Fig. 7C and ¶0055] The motivation for combining Schienle and Ockenfuss has been discussed in connection with claim 1, above. 
1Regarding claim 7, Schienle and Ockenfuss teach all the limitations of claim 1, and are  analyzed as previously discussed with respect to that claim. Schienle further teaches “further comprising an aperture 2structure embedded in the immobilization layer.  [¶0053 of Schienle shows that if incident light can pass thru immobilization layer to the optical filter layer, then it can be said there must be an aperture structure (given its BRI) or equivalent feature for allowing the light to pass through, i.e. an opening. Note, the aperture structure is used to avoid cross-talk (¶0059 of filed spec). Since Schienle ¶0059 shows how cross-talk can be prevented in the biosensor, Schienle’s methods are deemed relevant]
Regarding claim 9, Schienle and Ockenfuss teach all the limitations of claim 1, and are  analyzed as previously discussed with respect to that claim. Schienle further discloses “wherein the angle-sensitive filter is a dielectric interference filter with alternating deposition of high and 42low refractive indices dielectric materials, a plasmonic filter, or a dielectric metasurface structure.”  [Refer to the dielectric interference filter in Fig. 4 and as discussed in  ¶0083 and ¶0119-0120, where a layered sequence of two materials one having a high refractive index and the other having a low refractive index. Also see ¶0017 of Ockenfuss for example]
1Regarding claim 12, Schienle and Ockenfuss teach all the limitations of claim 1, and are  analyzed as previously discussed with respect to that claim. Schienle further teaches “further comprising a shielding layer 2surrounding the angle-sensitive filter, wherein the first pixel receives a 3first portion of the light and the second pixel receives a second portion 4of the light.”  [See Fig. 5B and corresponding text, where barrier layer 514 which is near optical filter layer 503, serves to reduce the potential for optical crosstalk in the fluorescence biosensor chip, i.e. a 1st photodiode receives its respective light, a 2nd photodiode receives its respective light, etc.]  
1Regarding claim 13, Schienle and Ockenfuss teach all the limitations of claim 12, and are  analyzed as previously discussed with respect to that claim. Schienle further discloses “wherein the shielding layer 2comprises a material with high reflective index.”  [See ¶0062-0063 where said barrier layers (i.e. absorbent and/or reflective layers) either absorb or reflect EM radiation to reduce the potential for optical crosstalk between photodiodes]
1Regarding claim 14, Schienle and Ockenfuss teach all the limitations of claim 1, and are  analyzed as previously discussed with respect to that claim. Schienle  further discloses “wherein the angle-sensitive filter is a 2shortpass filter, a bandpass filter, a longpass filter, or a multiple 3bandpass filter.” [See  ¶0033-0034 and 0036 regarding the optical filter layer being a bandpass filter. Note that Ockenfuss also teaches the mixed metal/dielectric optical filter may be a bandpass filter]
1Regarding claim 15, Schienle and Ockenfuss teach all the limitations of claim 1, and are  analyzed as previously discussed with respect to that claim. Schienle further discloses “comprising:  2placing an analyte on the biosensor according to claim 1 [See ¶0009 and 0056 regarding the analyte for detecting the biomolecules (e.g. DNA half strands];  3making the analyte emit the light [¶0009 where fluorescence marker re-emits light quanta (resonance fluorescence];  4obtaining a first signal intensity of the first portion of the light [Exciting primary light will have a given intensity. See ¶0009] and a second 5signal intensity of the second portion of the light [Re-emitted fluorescence light will also have a given intensity which is a measure of the number of docked molecules to be detected. See ¶0009]; and  6distinguishing the light according to the first signal intensity and the second 7signal intensity.”  [The lower energy of the re-emitted light facilitates differentiating it from the exciting primary light] 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schienle, in view of Ockenfuss, and in further view of Kim et al. US 2021/0066375 A1 with Foreign Priority Support KR10-2019-0109666, hereinafter referred to as Kim.
1Regarding claim 3, Schienle and Ockenfuss teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Schienle and Ockenfuss however do not explicitly address the ranges of incidence angles as recited in claim 3. Kim on the other hand from the same or similar field of endeavor discloses “ “wherein the first incident angle is from 20 degrees to 60 degrees, and the second incident angle is equal to or 3smaller than 85 degrees.”  [Refer to Figs. 4A-4B  (and corresponding text) for support. Fig. 4A shows different ranges of the incidence angle of the transmitted light rays.  For e.g., the light rays denoted by regions (3) and (4) span the ranges 0-7.5 deg and 7.5-15 deg, respectively. Since these angles are within the range 0-60 deg, they are interpreted to be the 1st incidence angle. Likewise, since the 2nd incidence angle can be smaller than 85 deg, any of the regions depicted (1-4) in Fig. 4A would satisfy this condition] Although Kim’s semiconductor-based sensor does not explicitly relate to detecting biological molecules, the physical arrangement of the sensor is analogous to that claimed for detecting other objects. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluorescence biosensor chip arrangement disclosed by Schienle and the optical filter of Ockenfuss to add the teachings of Kim as above to provide an imaging sensor capable of receiving a plurality of incident light rays having different incidence angles at corresponding pixel regions of said sensor so as to obtain a plurality of sampling images with different absolute images of the subject in the images (¶0059); hence, a depth of field (FOF) can be extended while maintaining light sensitivity (¶0005). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schienle, in view of Ockenfuss, and in further view of Liu et al. US 2016/0341656 A1, hereinafter referred to as Liu.
1Regarding claim 6, Schienle and Ockenfuss teach all the limitations of claim 1, and are  analyzed as previously discussed with respect to that claim. Schienle and Ockenfuss however do not teach the limitation of claim 6.  Liu on the other hand from the same or similar field of endeavor discloses “further comprising a waveguide 2embedded in the immobilization layer.”  [See abstract regarding an optical waveguide structure. Also see ¶0038 and Fig. 4A of an integrated optical bio-sensor, where disclosed optical signal conduits disposed on the top surface of the dielectric material may comprise a planar waveguide. Also note ¶0040 in relation to the reception layer] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluorescence biosensor chip arrangement disclosed by Schienle and the optical filter of Ockenfuss to add the teachings of Liu as above to provide an optical bio-sensor that allows for optical detection of an analyte via an integrated bio-sensor having a relatively small form factor that can be easily integrated with a system-on-a-chip (SOC). ¶0016.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schienle, in view of Ockenfuss, and in further view of Zhong et al. US 2016/0356715 A1, hereinafter referred to as Zhong.
1Regarding claim 8, Schienle and Ockenfuss teach all the limitations of claim 7, and are  analyzed as previously discussed with respect to that claim. Schienle and Okenfuss however do not further teach “further comprising a waveguide on the 2aperture structure.” Zhong on the other hand from the same or similar field of endeavor discloses the foregoing limitation. [See abstract. Apertures are found in a biosensor’s shield layer which is positioned relative to light guides (i.e. waveguides) such that light emissions propagate through said apertures into corresponding input regions. Also reference ¶0006 and 0147] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluorescence biosensor chip arrangement disclosed by Schienle and the optical filter of Ockenfuss to add the teachings of Zhong as above to provide a biosensor that is configured so as to block excitation light (abstract) thereby reducing noise levels in the sensed signals for improved biological and chemical analysis (¶0002).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schienle, in view of Ockenfuss, and in further view of Frey et al. US 2019/0377109 A1, hereinafter referred to as Frey.
1Regarding claim 10, Schienle and Ockenfuss teach all the limitations of claim 1, and are  analyzed as previously discussed with respect to that claim. Schienle further discloses “further comprising:  2a third photodiode disposed in the substrate and defining a third pixel [See detection devices 202 in Fig. 2, with each being formed as a photodiode in substrate 201 for detecting incident light (¶0091). At least three photodiodes are shown.]; and  3a first color filter disposed adjacent to the angle-sensitive filter and 4corresponding to the third pixel.”  [Schienle ¶0041 and 0094  shows the optical filter layer of the biosensor chip may also have a cut-off filter which is preferably a color filter. The foregoing is interpreted to mean in addition to the dielectric interference filter, there is also a cut-off filter. Filtered light can be subsequently detected at detection devices 202 (see above) of said biosensor]
Although Schienle discloses the foregoing, with Ockenfuss being silent, Frey is introduced from the same or similar field of endeavor to further teach an image sensor with an array of interference filters. Frey is found to further disclose “and  3a first color filter disposed adjacent to the angle-sensitive filter and 4corresponding to the third pixel.” [Optoelectronic device 30 (i.e. image sensor) in Fig. 1 shows pixelated interference filter 36. Resting on said filter 36 are color filters (e.g. RGB) as illustrated; hence a 1st color filter (e.g. B) is disposed adjacent to said filter 36. Note photodetector PH directly below the foregoing filters] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluorescence biosensor chip arrangement disclosed by Schienle and the optical filter of Ockenfuss to add the teachings of Frey as above to provide an image sensor configured with an array of interference filters so as to minimize signal loss due to scattering and/or distortion of the spectral responses of filter pixels (¶0007-0008).
1Regarding claim 11, Schienle and Ockenfuss teach all the limitations of claim 10, and are  analyzed as previously discussed with respect to that claim. Schienle further discloses “further comprising:  2a fourth pixel disposed in the substrate and defining a fourth pixel [See detection devices 202 in Fig. 2, with each being formed as a photodiode in substrate 201 for detecting incident light (¶0091). At least four photodiodes are shown.]; and  3a second color filter disposed adjacent to the angle-sensitive filter and 4corresponding to the fourth pixel.”  [Schienle ¶0041 and 0094  shows the optical filter layer of the biosensor chip may have at least one cut-off filter which is preferably a color filter. In other words, there can be a plurality of cut-off filters for selecting the spectral region of interest. Filtered light can be subsequently detected at detection devices 202 (see above) of said biosensor] Although Schienle discloses the foregoing, with Ockenfuss being silent, Frey is introduced from the same or similar field of endeavor to further teach an image sensor with an array of interference filters. Frey is found to further disclose “and  3a second color filter disposed adjacent to the angle-sensitive filter and 4corresponding to the fourth pixel.” [Optoelectronic device 30 (i.e. image sensor) in Fig. 1 shows pixelated interference filter 36. Resting on said filter 36 are color filters (e.g. RGB) as illustrated; hence a 2nd color filter (e.g.  R) is disposed adjacent to said filter 36. Note photodetector PH directly below the foregoing filters] The motivation for combining Schienle, Ockenfuss, and Frey has been discussed in connection with claim 10, above. 

Allowable Subject Matter
15.	Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records (Note the rejection of claim 18 under 35 U.S.C. 112(b) will need to be first addressed).  The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:1
 16. The method as claimed in claim 15, wherein the step of distinguishing the 2light according to the first signal intensity and the second signal intensity comprises:  43defining the first signal intensity as Pass or No depending on whether the first 5signal intensity is higher or lower than a first threshold;  6defining the second signal intensity as Pass or No depending on whether the 7second signal intensity is higher or lower than a second threshold; and  8distinguishing the light according to a combination of the definitions of the 9first signal intensity and the second signal intensity.”  
117. The method as claimed in claim 15, wherein the step of distinguishing the 2light according to the first signal intensity and the second signal 3intensity comprises:  4calculating a first signal intensity ratio of the second signal intensity to the first 5signal intensity;  6defining the first signal intensity ratio as H or L depending on whether the 7ratio is higher than a predetermined ratio or lower than the 8predetermined ratio; and  9distinguishing the light according to the definition of the first signal intensity 10ratio. 
118. A method of distinguishing a light, comprising:  2placing an analyte on the biosensor according to claim 1, wherein the 3biosensor further comprises a first color filter disposed adjacent to the 4angle-sensitive filter and corresponding to one of the pixels, and the 5first color filter is irradiated by a third portion of the light;  6making the analyte emit the light;  7obtaining a first signal intensity of the first portion of the light, a second signal 8intensity of the second portion of the light, and a third signal intensity 9of the third portion of the light; and  10distinguishing the light according to the first signal intensity, the second signal 11intensity and the third signal intensity.  
119. The method as claimed in claim 18, wherein the step of distinguishing the 2light according to the first signal intensity, the second signal intensity and the third signal intensity comprises:  44 4defining the signal intensities as Pass or No depending on whether the signal 5intensities are higher or lower than thresholds;  6distinguishing the light according to a combination of the definitions of the 7first signal intensity, the second signal intensity and the third signal 8intensity.  
120. The method as claimed in claim 18, wherein the step of distinguishing the 2light according to the first signal intensity, the second signal intensity 3and the third signal intensity comprises:  4calculating a first signal intensity ratio of the first signal intensity to the third 5signal intensity and a second signal intensity ratio of the second signal 6intensity to the third signal intensity;  7plotting a cluster distribution graph of the first signal intensity ratio and the 8second signal intensity ratio; and  9distinguishing the light according to the cluster distribution graph.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 for additional references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486